DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on March 07, 2022 has been entered. Claims 1, 13, and 19 have been amended. Claims 2-4 and 14-15 have been previously cancelled. No new claims have been added or cancelled. Thus, claims 1, 5-13, and 16–21 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1, 5-13, and 16–21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1, 5-13, and 16–21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1 and 5–12), a machine (claims 19–21), and a manufacture (claims 13 and 16–18), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of creating a sub-account for a user’s credit account in order to facilitate transactions for another user by: 
receiving a request for a short-term authorized pass to be provided from a credit account of the first party to the second party,
the request comprising:
an amount to be allocated to the short-term authorized pass, and
an identifier for the second party;
generating a sub-account from the credit account, comprising:
allocating a part of the credit account to form a sub-account;
setting a credit limit on the sub-account to the amount to be allocated;
assigning a virtual account number (VAN) to the sub-account; and
generating the short-term authorized pass using the VAN of the sub-account, the short-term authorized pass is generated in a digital format; 
electronically transmitting, the short-term authorized pass, wherein no funds are taken from the credit account of the first party until the short-term authorized pass is used, said short-term authorized pass comprises:
a scannable code; and
an animated digital watermark to be presented to said second party when said short-term authorized pass is utilized, wherein a touch of said animated digital watermark causes a visual message to be displayed, said visual message to provide evidence that said short-term authorized pass is not a fraudulent captured video of said short-term authorized pass;
and
automatically adding said short-term authorized pass to a digital wallet when said short-term authorized pass is received.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial or legal interactions (e.g., creating a sub-account for a user’s credit account in order to facilitate transactions for another user).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “mobile device,” “display,” and “system” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0005-0006] of the specification). Independent claim 1 is nearly identical to independent claims 13 and 19 and the same analysis applies to those claims as claim 1. Claims 13 and 19 includes generic components such as a processor, storage, and memory which are being used to implement the abstract idea of claim 1. 
Dependent claims 5–12, 16–18, and 20–21 have all been considered and do not integrate the abstract idea into a practical application. Dependent claim 5 recites limitations that further define the abstract idea noted in claim 1 in that it describes that identifier noted in claim 1 of the second party is an email address and the short-term authorized pass is sent to the email address of the second party. Dependent claim 6 recites limitations that further define the abstract idea noted in claim 1 in that it describes that identifier noted in claim 1 of the second party is a mobile phone number and the short-term authorized pass is sent via an SMS (text message) to the mobile device of the second party. Dependent claims 7, 16, and 20 are nearly identical to one another and recite limitations that further define the abstract idea noted in claim 1 in that they describe providing an indicator the to the first party when the short-term authorized pass is used to make a purchase and this indicator comprises the amount of money spent and the location where the pass was used. Dependent claim 8 recites limitations that further define the abstract idea noted in claim 1 in that it describes providing a reminder to the second party after a pre-defined amount of time and a reminder that indicates that the short-term authorized pass is still active. Dependent claims 9 and 17 are nearly identical to one another and recite limitations that further define the abstract idea noted in claim 1 in that they describe providing an expiration date for the pass and deactivating it after the expiration date has passed. Dependent claims 10 and 18 are nearly identical to one another and recite limitations that further define the abstract idea noted in claim 1 in that they describe providing an expiration reminder to the second party in which the reminder is provided a pre-defined amount of time before the expiration of the pass and the reminder indicates that the pass is still active.
Dependent claim 11 recites limitations that further define the abstract idea noted in claim 1 in that it describes that the short-term authorized pass in non-rechargeable. Dependent claim 12 recites limitations that further define the abstract idea noted in claim 1 in that it describes receiving, from the first party, a request for an increase in the amount to be allocated to the short-term authorized pass and modifying the credit limit on the sub-account to an increased amount requested by the first party. Dependent claim 21 recites limitations that further define the abstract idea noted in claim 1 in that it describes that the short-term authorized pass to be generated from the credit account of the first party and provided to the second part is received at an application of the credit account of the first party as well as being provided to another application of the credit account of the second party.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5. Applicant’s arguments filed on March 07, 2022 have been fully considered. 
	Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. 
	Applicant first argues that “Claim 1, as amended, improve the functions of the computer and provide specific improvements to security in computer-based purchasing.” (See Applicant’s Arguments, p. 10). However, use of a watermark that may display a visual message is not a technological improvement. This is merely adding visual information via a generic display. IN addition, this amendment uses intended use language such as “to be presented” and “to provide evidence.” There is nothing that is actually being done with respect to the mobile device in a definitive manner. The Applicant’s reliance on the Federal Circuit’s decision in Finjan is unfounded. The Court in Finjan found that a clear technological improvement in providing computer security. However, in the current invention, there is no demonstrated technological improvement here. Applicant’s addition of new clam amendments pertaining to “automatically adding said short-term authorized pass to a digital wallet on said mobile device of said second party when said short-term authorized pass is received at said mobile device of said second party" is not a technological improvement. It is merely adding a digital pass at a specific point in time for a user based on another user’s previously funded account. 
	As stated above, the claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field.  
Applicant next argues that “the Claim as a whole integrates the judicial exception into a practical application.” (See Applicant’s Arguments, p. 13). The identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. The use of a scannable code or an animated digital watermark that may or may not be displayed on a generic display element does not integrate the abstract idea into a practical application. 
Therefore, the prior rejection of the claims under 35 U.S.C. §101 is maintained. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
SOBEK (U.S. Pub. No. 2016/0210600) teaches a system and method for transferring funds from a managed services account. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696